         Case 5:20-cv-00186 Document 1 Filed 02/15/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISON


  Neil Peterson,                                   Civil Action No.

                           Plaintiff,

                                                   COMPLAINT
            – against–



  USAA Federal Savings Bank and Trans
  Union, LLC,

                           Defendant(s).



                                        COMPLAINT

      Plaintiff, Neil Peterson (hereinafter “Plaintiff”), by and through his attorneys, The
Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against
Defendants, USAA Federal Savings Bank (USAA), and Trans Union, LLC (“Trans
Union”), alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’
         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the
         “FCRA”) and other claims related to unlawful credit reporting practices. The
         FCRA prohibits furnishers of credit information from falsely and inaccurately
         reporting consumers’ credit information to credit reporting agencies.

                                         PARTIES

      2. Plaintiff, Neil Peterson, is an adult citizen of Washington.
      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.
      4. Defendant USAA is a corporation organized and existing under the laws of Texas
         that furnishes consumer credit information to consumer reporting agencies.
      5. Defendant Trans Union is a limited liability company doing business throughout
         the country and in the state of Texas. Trans Union is a “consumer reporting
         agency” as defined in Section 1681a(f) of the FCRA. Trans Union is one of the
         largest CRAs in the world.


                                            1
   Case 5:20-cv-00186 Document 1 Filed 02/15/20 Page 2 of 5




                      JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
   § 1331 because the rights and obligations of the parties in this action arise out of
   15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce
   any liability created under 15 U.S.C. § 1681 may be brought in any appropriate
   United States District Court, without regard to the amount in controversy.
7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all
   Defendants are residents of the state of Texas. Venue is also proper pursuant to
   28 U.S.C. § 1391(b)(2) because a substantial part of the events and omissions
   giving rise to Plaintiff’s claims occurred in Texas.

                        FACTUAL ALLEGATIONS

8. Defendant USAA issued a credit card account ending in 6950 to Plaintiff. The
    account was routinely reported on Plaintiff’s consumer credit report.
9. The consumer report at issue is a written communication of information
    concerning Plaintiff’s credit worthiness, credit standing, credit capacity,
    character, general reputation, personal characteristics, or mode of living which
    is used or for the purpose of serving as a factor in establishing the consumer’s
    eligibility for credit to be used primarily for personal, family, or household
    purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.
10. On or about March 13, 2017, Plaintiff and USAA entered into a settlement
    agreement for the above referenced account. A recording of the settlement
    agreement is available upon request.
11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)
    payment totaling $1,364.00 to settle and close his USAA account.
12. Plaintiff, via his debt settlement representative, timely made the requisite
    settlement payment. Redacted proof of this payment is attached hereto as
    Exhibit A.
13. However, nearly three years later, Plaintiff’s USAA account continued to be
    negatively reported.
14. In particular, on a requested credit report dated December 5, 2019, Plaintiff’s
    USAA account was reported with a status of “CHARGE OFF”, a balance of
    $733.00, and a past due balance of $733.00. The relevant portion of Plaintiff’s
    credit report is attached hereto as Exhibit B.
15. This trade line was inaccurately reported. As evidenced by the settlement
    agreement and proof of payments, the account was settled for less than full
    balance and must be reported as settled with a balance of $0.00.
16. On or about December 16, 2019, Plaintiff, via his attorney at the time, notified
    Trans Union directly of a dispute with completeness and/or accuracy of the
    reporting of Plaintiff’s USAA account. A redacted copy of this letter and the
    certified mail receipts are attached hereto as Exhibit C.
17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported
    by USAA to Trans Union via certified mail in accordance with 15 U.S.C. § 1681i
    of the FCRA.

                                       2
   Case 5:20-cv-00186 Document 1 Filed 02/15/20 Page 3 of 5




18. In January 2019, Plaintiff requested an updated credit report for review. The
    tradeline for Plaintiff’s USAA account remained inaccurate, as Defendants failed
    to correct the inaccuracy. The relevant portion of the January 2019 credit report
    is attached hereto as Exhibit D.
19. Trans Union did not notify USAA of the dispute by Plaintiff in accordance with
    the FCRA, or alternatively, did notify USAA and USAA failed to properly
    investigate and delete the tradeline or properly update the tradeline on Plaintiff’s
    credit reports.
20. If USAA had performed a reasonable investigation of Plaintiff’s dispute,
    Plaintiff’s USAA account would have been updated to reflect a “settled” status
    with a balance of $0.00.
21. Despite the fact that USAA has promised through its subscriber agreements or
    contracts to accurately update accounts, USAA has nonetheless willfully,
    maliciously, recklessly, wantonly, and/or negligently failed to follow this
    requirement as well as the requirements set forth under the FCRA, which has
    resulted in the intended consequences of this information remaining on
    Plaintiff’s credit reports.
22. Defendants failed to properly maintain and failed to follow reasonable
    procedures to assure maximum possible accuracy of Plaintiff’s credit
    information and Plaintiff’s credit report, concerning the account in question, thus
    violating the FCRA. These violations occurred before, during, and after the
    dispute process began with Trans Union.
23. At all times pertinent hereto, Defendants were acting by and through their agents,
    servants and/or employees, who were acting within the scope and course of their
    employment, and under the direct supervision and control of the Defendants
    herein.
24. At all times pertinent hereto, the conduct of Defendants, as well as that of their
    agents, servants and/or employees, was malicious, intentional, willful, reckless,
    negligent and in wanton disregard for federal law and the rights of the Plaintiff
    herein.

                           CLAIM FOR RELIEF

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations
    set forth above.
26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §
    1681a(f).
27. USAA is an entity who, regularly and in the course of business, furnishes
    information to one or more consumer reporting agencies about its transactions or
    experiences with any consumer and therefore constitutes a “furnisher,” as
    codified at 15 U.S.C. § 1681s-2.
28. USAA is reporting inaccurate credit information concerning Plaintiff to one or
    more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.
29. Plaintiff notified Defendants directly of a dispute on the account’s completeness
    and/or accuracy, as reported.



                                        3
         Case 5:20-cv-00186 Document 1 Filed 02/15/20 Page 4 of 5




      30. USAA failed to complete an investigation of Plaintiff’s written dispute and
          provide the results of an investigation to Plaintiff and the credit bureaus within
          the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).
      31. USAA failed to promptly modify the inaccurate information on Plaintiff’s credit
          report in violation of 15 U.S.C. § 1681s-2(b).
      32. Trans Union failed to delete information found to be inaccurate, reinserted the
          information without following the FCRA, or failed to properly investigate
          Plaintiff’s disputes.
      33. Trans Union failed to maintain and failed to follow reasonable procedures to
          assure maximum possible accuracy of Plaintiff’s credit report, concerning the
          account in question, violating 15 U.S.C. § 1681e(b).
      34. As a result of the above violations of the FCRA, Plaintiff suffered actual damages
          in one or more of the following categories: lower credit score, denial of credit,
          embarrassment and emotional distress caused by the inability to obtain financing
          for everyday expenses, rejection of credit card application, higher interest rates
          on loan offers that would otherwise be affordable, and other damages that may
          be ascertained at a later date.
      35. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff
          for actual damages, punitive damages, statutory damages, attorney’s fees and
          costs.

       WHEREFORE, Plaintiff demands that be entered against Defendants as follows:

      1. That judgment be entered against Defendants for actual damages pursuant
         to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;
      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and
      4. That the Court grant such other and further relief as may be just and proper.

                         DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial
by jury in this action of all issues so triable.

       Respectfully Submitted, this the 15th day of February, 2020.

                                      NEIL PETERSON

                                      /s/ Thomas Bellinder
                                      Thomas Bellinder, Esquire (Bar No. 24098794)
                                      The Law Offices of Robert S. Gitmeid &
                                      Associates, PLLC
                                      11 Broadway, Suite 960
                                      New York, NY 10004

                                             4
Case 5:20-cv-00186 Document 1 Filed 02/15/20 Page 5 of 5




                      (866) 707-4595
                      Counsel for Plaintiff




                             5
